Exhibit 10.1

CONTINGENT VALUE RIGHTS AGREEMENT

This CONTINGENT VALUE RIGHTS AGREEMENT (this “Agreement”), dated as of June 7,
2019 (the “Effective Date”), is entered into by and between GTx, Inc., a
Delaware corporation (“Parent”), Marc S. Hanover, as representative of the
Holders (the “Holders’ Representative”), and Computershare Inc., as Rights
Agent.

RECITALS

WHEREAS, Parent, Grizzly Merger Sub, Inc., a Delaware corporation (“Sub”), and
Oncternal Therapeutics, Inc., a Delaware corporation (the “Company”), have
entered into an Agreement and Plan of Merger and Reorganization, dated as of
March 6, 2019 (as amended or supplemented from time to time pursuant to the
terms thereof, the “Merger Agreement”), pursuant to which Sub will merge with
and into the Company, with the Company surviving the Merger as a subsidiary of
Parent; and

WHEREAS, pursuant to the Merger Agreement, Parent has agreed to provide to the
holders of record of Parent’s common stock, par value $0.01 per share (“Parent
Common Stock”), including Parent Common Stock subject to any Parent Deferred
Stock Right, immediately prior to the Effective Time the right to receive
contingent cash payments as hereinafter described;

NOW, THEREFORE, in consideration of the foregoing and the consummation of the
transactions referred to above, Parent and Rights Agent agree, for the equal and
proportionate benefit of all Holders (as hereinafter defined), as follows:

 

1.

DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

Capitalized terms used but not otherwise defined herein will have the meanings
ascribed to them in the Merger Agreement. As used in this Agreement, the
following terms will have the following meanings:

1.1 “Acquiror” and “Acquisition” have the respective meanings set forth in
Section 7.3(a).

1.2 “Acting Holders” means, at the time of determination, Holders of at least a
majority of the outstanding CVRs.

1.3 “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of more than fifty percent (50%) of the
voting securities entitled to vote for directors (or similar officials) of a
Person or the possession, by contract or otherwise, of the authority to direct
the management and policies of a Person.



--------------------------------------------------------------------------------

1.4 “Assignee” has the meaning set forth in Section 7.3(a).

1.5 “Board of Directors” means the board of directors of Parent.

1.6 “Board Resolution” means a copy of a resolution certified by the secretary
or an assistant secretary of Parent to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Rights Agent.

1.7 “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or obligated by Law to be
closed.

1.8 “Commercially Reasonable Efforts” means an aggregate measure of effort and
resources of a Party consistent with the exercise of prudent scientific and
business judgment under similar circumstances and, with respect to the
development, commercialization or manufacture of one or more of the SARD
Products or the divestment of the SARM Technology and SARM Products and, if
applicable, the SARD Technology and SARD Products, the application of effort,
resources and practices consistent with those applied in the exercise of prudent
scientific and business judgment by a pharmaceutical company of similar size and
resources to the development, commercialization, manufacture or divestment of a
similar pharmaceutical product or technology at a similar stage of development
or commercialization and having profit potential and strategic value comparable
to that of such SARD Product, SARD Technology, SARM Technology or SARM Product,
taking into account commercial, legal and regulatory factors, such as efficacy,
safety, patent and regulatory exclusivity, anticipated or approved labeling,
present and future market potential, competitive products and market conditions,
pricing and reimbursement considerations, costs for development and costs for
obtaining, prosecuting, maintaining and licensing relevant Intellectual Property
Rights, all based on conditions then prevailing. Commercially Reasonable Efforts
will not mean that a Party guarantees that it will actually accomplish the
applicable task or objective or complete any particular phases of development
within any particular time horizons but will use commercially reasonable efforts
to do so. For the avoidance of doubt, the use of Commercially Reasonable Efforts
may, under certain circumstances, be consistent with the termination of the
development, manufacture and/or commercialization of any or all SARD Compounds
and SARD Products.

1.9 “Cumulative Adjusted Net Sales” means, with respect to any SARD Product or
SARM Product at any time point, the aggregate of all Net Sales for such SARD
Product or SARM Product as of such time point minus (a) all royalties incurred
to UTRF as of such time point under, as applicable, (i) the UTRF SARD License
Agreement on account of sales of such SARD Product or (ii) the UTRF SARM License
Agreement on account of sales of such SARM Product and minus (b) all fees,
milestones, royalties and other payments incurred by Parent and its Affiliates
to any other Third Party licensor in consideration for a license to such Third
Party’s patents that would be infringed, absent such license, by the
manufacture, use, sale or import of such SARD Product or SARM Product.

1.10 “CVRs” means the rights of Holders to receive contingent cash payments
pursuant to the Merger Agreement and this Agreement.

1.11 “CVR Payment” has the meaning set forth in Section 2.4(e).



--------------------------------------------------------------------------------

1.12 “CVR Payment Period” means a period of two (2) consecutive calendar
quarters consisting of either the first two (2) calendar quarters in a calendar
year or the last two (2) calendar quarters in a calendar year; provided,
however, that the first CVR Payment Period shall commence on the Effective Date
and the last CVR Payment Period shall end on the last day of the CVR Term.

1.13 “CVR Payment Statement” means, for a given CVR Payment Period during the
CVR Term, a written statement of Parent, setting forth in reasonable detail, on
a SARD Deal, SARM Deal, SARD Product and SARM Product basis, (a) Net Proceeds
and/or Net Sales Proceeds, as applicable, for such CVR Payment Period; (b) a
delineation of the Gross Consideration received in such CVR Payment Period,
including, if applicable, an allocation of all consideration received between,
on the one hand, SARD Technology, SARD Products, SARM Technology or SARD
Products, as applicable, and on the other hand, all other technology, products
or assets involved in the applicable SARD Deal or SARM Deal, (c) the Net Sales
for such CVR Payment Period, (d) a delineation and calculation of the Permitted
Deductions applicable to such CVR Payment Period, and (e) to the extent that any
Gross Consideration, Permitted Deduction or item included in the calculation of
Net Sales is recorded in any currency other than United States dollars during
such CVR Payment Period, the exchange rates used for conversion of such currency
into United States dollars.

1.14 “CVR Register” has the meaning set forth in Section 2.3(b).

1.15 “CVR Shortfall” has the meaning set forth in Section 4.7(b).

1.16 “CVR Term” means the period beginning on the Closing and ending fifteen
(15) years thereafter.

1.17 “Development Costs” means, with respect to the SARD Technology, SARD
Compounds or SARD Products, or the SARM Technology, SARM Compounds, or SARM
Products, the direct costs and expenses incurred by Parent and its Affiliates,
without markup, to conduct development or regulatory activities for SARD
Products or SARM Products, respectively, during the CVR Term, including, but not
limited to, for (a) the manufacture of SARD Products or supplies other than
those manufactured for commercialization purposes, (b) consulting fees or salary
and other cash compensation incurred with respect to any FTE engaged in the
conduct of such development or regulatory activities, on a prorated basis,
(c) pre-clinical studies, clinical trials (including clinical studies performed
in connection with efforts to obtain pediatric exclusivity), chemistry, quality
control, and regulatory activities, and (d) contract research organizations to
perform any of the foregoing services, in each case (a)-(d), for the SARD
Product or SARM Product that is the subject of such SARD Deal or SARM Deal,
respectively, but excluding overhead, travel expenses, capital expenditures,
Phase 4 clinical trials that are not required by a regulatory authority for
approval or needed to seek pediatric exclusivity (whether conducted before or
after approval) and amounts incurred for commercialization activities in
relation to any SARD Product or SARM Product, respectively.

1.18 “Development Cost Repayment Date” means, with respect to any SARD Product
or SARM Product, the date on which five percent (5%) of the Cumulative Adjusted
Net Sales for



--------------------------------------------------------------------------------

such SARD Product or SARM Product first equals seventy-five percent (75%) of the
cumulative Development Costs for such SARD Product or SARM Product.

1.19 “DTC” means The Depository Trust Company or any successor thereto.

1.20 “Excluded SARM Consideration” means any cash payable to Parent upon the
closing of any SARM Deal that has been reduced to an executed letter of intent
prior to Closing.

1.21 “FTE” means the equivalent of a full-time employee or consultant of Parent
or its Affiliate conducting development, manufacturing, quality or regulatory
activities with respect to the applicable SARD Technology or SARM Technology. In
the case that any individual works partially on such activities and partially on
other work in a given year, then the full-time equivalent to be attributed to
such individual’s work hereunder shall be equal to the percentage of such
individual’s total work time in such year that such individual spent working on
such SARD Technology or SARM Technology activities. In no event shall (a) any
one individual be counted as more than one (1) FTE or (b) indirect personnel
(including support functions such as managerial, financial, legal or business
development) constitute FTEs. Notwithstanding the foregoing, any individual who
performs development, manufacturing, quality or regulatory activities in
addition to managerial activities will be considered to be an FTE only for that
portion of his or her time spent engaging in development, manufacturing, quality
or regulatory activities.

1.22 “Governmental Entity” means any foreign or domestic arbitrator, court,
nation, government, any state or other political subdivision thereof and an
entity exercising executive, legislative, judicial regulatory or administrative
functions of, or pertaining to, government.

1.23 “Gross Consideration” means the sum of (a) all cash consideration paid to
Parent or its Affiliates during the CVR Term in connection with any SARD Deal or
SARM Deal (including with respect to any purchase of equity securities of Parent
or its Affiliates in connection with a SARD Deal or SARM Deal, the portion of
consideration paid to Parent or its Affiliates that exceeds the fair market
value of such equity securities at the time of purchase), but excluding any
Excluded SARM Consideration, plus (b) with respect to non-cash consideration
received by Parent or its Affiliates during the CVR Term in connection with any
SARD Deal or SARM Deal, all amounts received by Parent and its Affiliates for
such non-cash consideration at the time such non-cash consideration is monetized
by the Parent or its Affiliates (which amounts will be subject to payment to the
Rights Agent when such non-cash consideration is monetized and such amounts are
received by Parent or any of its Affiliates). If a SARD Deal involves assets
that are not related to SARD Technology or SARD Products but are related to
other proprietary technology, products or assets of Parent or its Affiliates, or
if a SARM Deal involves assets that are not related to SARM Technology or SARM
Products but are related to other proprietary technology, products or assets of
Parent or its Affiliates, then the total consideration will be allocated between
all such technology, products and assets, and only that consideration allocated
to the SARD Technology, SARD Products, SARM Technology and SARM Products will be
included in Gross Consideration.

1.24 “GTx Board Members” means Robert J. Wills, Ph.D. and Michael G. Carter,
M.D., collectively; provided, however, that if either such Person is replaced on
the Board of



--------------------------------------------------------------------------------

Directors, then such replacement Person shall be deemed a GTx Board Member in
lieu of such replaced Person.

1.25 “Holder” means a Person in whose name a CVR is registered in the CVR
Register at the applicable time.

1.26 “Holders’ Representative” means the Holders’ Representative named in the
first paragraph of this Agreement or any direct or indirect successor Holders’
Representative designated in accordance with Section 6.3.

1.27 “Independent Accountant” means an independent certified public accounting
firm of nationally recognized standing designated either (a) jointly by the
Holders’ Representative and Parent, or (b) if the Parties fail to make a
designation, jointly by an independent public accounting firm selected by Parent
and an independent public accounting firm selected by the Holders’
Representative.

1.28 “Initial Period” has the meaning set forth in Section 1.41.

1.29 “Net Proceeds” means, for any CVR Payment Period, Gross Consideration minus
Permitted Deductions. For clarity, to the extent Permitted Deductions exceed
Gross Consideration for any CVR Payment Period, any excess Permitted Deductions
shall be applied against Gross Consideration in subsequent CVR Payment Periods.

1.30 “Net Sales” means, with respect to a SARD Product or SARM Product, the
gross amounts received by Parent and its Affiliates for sales or provision of
such SARD Product or SARM Product by Parent or its Affiliates to independent,
unrelated Persons, less the following deductions, in each case to the extent
commercially reasonable and customary, and actually allowed or taken with
respect to such sales or provision and not otherwise recovered by or reimbursed
to the selling party:

(a) outbound freight, shipment and insurance costs to the extent included in the
price and separately itemized on the invoice;

(b) excise taxes, use taxes, tariffs, sales taxes and customs duties, and/or
other government charges imposed on the sale of such SARD Product or SARM
Product (but specifically excluding, for clarity, any income taxes assessed
against the income arising from such sale) (including VAT, but only to the
extent that such VAT is not reimbursable or refundable);

(c) discounts, refunds and chargebacks actually granted, allowed or incurred in
connection with the sale or provision of such SARD Product or SARM Product;

(d) allowances or credits to customers actually given and not in excess of the
selling price of such SARD Product or SARM Product, on account of rejection,
outdating, recalls or return of such SARD Product or SARM Product; and

(e) rebates, reimbursements, fees or similar payments to wholesalers and other
distributors, pharmacies and other retailers, buying groups (including group
purchasing



--------------------------------------------------------------------------------

organizations), health care insurance carriers, pharmacy benefit management
companies, health maintenance organizations, Governmental Authorities, or other
institutions or health care organizations.

If a single item falls into more than one of the categories set forth in clauses
(a)-(e) above, such item may not be deducted more than once. All such deductions
shall be fairly and equitably allocated to such SARD Product or SARM Product and
other products of Partner and its Affiliates such that such SARD Product or SARM
Product does not bear a disproportionate portion of such deductions.

Sales between Partner and its Affiliates shall be disregarded for purposes of
calculating Net Sales except if such purchaser is a distributor, pharmacy or end
user.

In the event that a SARD Compound or SARM Compound is commercialized as part of
a combination product containing pharmaceutically active ingredients that are
not SARD Compounds or SARM Compounds for a single price, the Net Sales for such
SARD Product or SARM Product shall be calculated by multiplying the sales price
of such combination product by the fraction A/(A+B) where A is the fair market
value in the applicable country during the applicable CVR Payment Period of such
SARD Product or SARM Product and B is the fair market value of the other
product(s) in the applicable country during the applicable CVR Payment Period in
the combination product.

With respect to any sale of any SARD Product or SARM Product in a given country
for any substantive consideration other than monetary consideration on arm’s
length terms (which has the effect of reducing the amount received to below what
it would have been in the absence of such non-monetary consideration), for
purposes of calculating the Net Sales, such SARD Product or SARM Product shall
be deemed to be sold exclusively for cash at the average Net Sales price charged
to independent, unrelated Persons for cash sales of such SARD Product or SARM
Product in such country during the applicable CVR Payment Period (or if there
were only de minimis cash sales in such country, at the fair market value as
determined in good faith based on pricing in comparable markets).
Notwithstanding the foregoing, Net Sales shall not include amounts (whether
actually existing or deemed to exist for purposes of calculation) for SARD
Products or SARM Products distributed for use in clinical trials.

Net Sales shall be calculated on a country-by-country basis in a manner
consistent with Partner’s or its Affiliates’ accounting policies for external
reporting purposes, as consistently applied across all of its pharmaceutical
products, in accordance with U.S. generally accepted accounting principles
(“GAAP”).

1.31 “Net Sales Proceeds” means, for any CVR Payment Period and SARD Product or
SARM Product, (a) until the Development Cost Repayment Date for such SARD
Product or SARM Product, five percent (5%) of Net Sales of such SARD Product or
SARM Product and (b) from and after such Development Cost Repayment Date, ten
percent (10%) of Net Sales of such SARD Product or SARM Product, in each case
(a) and (b), minus up to fifty percent (50%) of all fees, milestones, royalties
and other payments paid by Parent and its Affiliates during the CVR Term to any
Third Party licensor (but excluding UTRF) in consideration for a license to such
Third



--------------------------------------------------------------------------------

Party’s patents that would be infringed, absent such license, by the
manufacture, use, sale or import of such SARD Product or SARM Product (such 50%
amount, the “Third Party IP Credit”); provided that the Net Sales Proceeds for
any CVR Payment Period and SARD Product or SARM Product will not be reduced on
account of the Third Party IP Credit below fifty percent (50%) of the amount set
forth in the preceding clause (a) or (b), as applicable. For clarity, if
aggregate Net Sales for any SARD Product or SARM Product during any CVR Payment
Period are less than zero, there will be no Net Sales Proceeds payable for such
SARD Product or SARM Product for such CVR Payment Period. For clarity, any
particular amounts included in the Third Party IP Credit may not be deducted
more than once from any Net Sales.

1.32 “Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary, in each case of Parent, in his or her capacity
as such an officer, and delivered to the Rights Agent.

1.33 “Party” means Parent or the Rights Agent.

1.34 “Payment Amount” means, with respect to each CVR Payment and each Holder,
an amount equal to such CVR Payment divided by the total number of CVRs and then
multiplied by the total number of CVRs held by such Holder as reflected on the
CVR Register.

1.35 “Permitted Deductions” means,

(a) with respect to a SARD Deal, the sum of: (i) all fees, milestone payments
and royalties paid by Parent and its Affiliates to UTRF pursuant to the UTRF
SARD License Agreement with respect to the SARD Technology or SARD Product or
SARD Compound that is subject to such SARD Deal, plus (ii) all fees, milestones,
royalties and other payments paid by Parent and its Affiliates to any other
Third Party licensor in consideration for a license to such Third Party’s
patents that would be infringed, absent such license, by the practice of such
SARD Technology or the manufacture, use or sale of such SARD Product, plus
(iii) all patent prosecution and maintenance costs incurred by Parent and its
Affiliates for such SARD Technology, plus (iv) fifty percent (50%) of all
Development Costs for such SARD Technology, SARD Compound or SARD Product, plus
(v) one hundred percent (100%) of the out-of-pocket transaction costs incurred
by Parent and its Affiliates to Third Parties for the negotiation, entry into
and closing of such SARD Deal, including any broker fees, finder’s fees,
advisory fees, accountant or attorney’s fees, in each case (i)-(v) to the extent
such costs have been incurred during the CVR Term and are not reimbursed or paid
to Parent or its Affiliate by a Third Party (including a Governmental Entity);
or

(b) with respect to a SARM Deal, the sum of: (i) all fees, milestone payments
and royalties paid by Parent and its Affiliates to UTRF pursuant to the UTRF
SARM License Agreement with respect to the SARM Technology or SARM Product or
SARM Compound that is subject to such SARM Deal, plus (ii) all fees, milestones,
royalties and other payments paid by Parent and its Affiliates to any other
Third Party licensor in consideration for a license to such Third Party’s
patents that would be infringed, absent such license, by the practice of such
SARM Technology or the manufacture, use or sale of such SARM Product, plus
(iii) all patent prosecution and maintenance costs incurred by Parent and its
Affiliates for such SARM Technology, plus



--------------------------------------------------------------------------------

(iv) fifty percent (50%) of all Development Costs for such SARM Technology, SARM
Compound or SARM Product, plus (v) one hundred percent (100%) of the
out-of-pocket transaction costs incurred by Parent and its Affiliates to Third
Parties for the negotiation, entry into and closing of such SARM Deal, including
any broker fees, finder’s fees, advisory fees, accountant or attorney’s fees, in
each case (i)-(v) to the extent such costs have been incurred during the CVR
Term and are not reimbursed or paid to Parent or its Affiliate by a Third Party
(including a Governmental Entity).

1.36 “Permitted Transfer” means a transfer of CVRs (a) upon death of a Holder by
will or intestacy; (b) pursuant to a court order; (c) by operation of law
(including by consolidation or merger) or without consideration in connection
with the dissolution, liquidation or termination of any corporation, limited
liability company, partnership or other entity; (d) in the case of CVRs held in
book-entry or other similar nominee form, from a nominee to a beneficial owner
and, if applicable, through an intermediary, to the extent allowable by DTC; or
(e) pursuant to Section 2.6.

1.37 “Person” means any natural person, corporation, limited liability company,
trust, unincorporated association, partnership, joint venture or other entity.

1.38 “Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement or any direct or indirect successor Rights Agent designated in
accordance with the applicable provisions of this Agreement.

1.39 “SARD Compound” means (1) any compound that (A) either (a) competitively or
non-competitively binds to the androgen receptor or any variant thereof and
causes the degradation thereof, (b) inhibits the synthesis, expression or
activity of splice variants of the androgen receptor or (c) inhibits the
reactivation or constitutive activation of the androgen receptor or any variant
thereof, including through (i) binding to the androgen receptor or variants
thereof, (ii) inhibition of androgen receptor activation even when androgens are
synthesized within the cell (i.e. intratumorally), or (iii) inhibition of the
synthesis, expression or activity of the androgen receptor or variants thereof
including in pathologically altered cellular environments and (B) is covered by
a valid claim in any issued patent, or by a pending claim that was also pending
as of the Effective Date, in any patent application, in each case that is listed
in Part B of Schedule 3.12(a) of the Parent Disclosure Schedule under the Merger
Agreement, or that claims priority thereto or shares priority therewith or that
arises from any of the foregoing (collectively, the “Listed SARD Patents”) and
(2) any analog of such a compound included in subsection (1) that is developed
by Parent or its Affiliates prior to any Acquisition. Notwithstanding the
foregoing, “SARD Compound” shall not include any compound that is owned or
controlled by an Acquiror prior to the closing of the Acquisition, or that is
developed or acquired by such Acquiror subsequent to such closing independently
of any activities of Parent and its Affiliates (excluding such Acquiror) and
without reliance on or use of any SARD Technology, unless such compound (y) is
covered by a valid claim in any issued patent, or by a pending claim that was
also pending as of the Effective Date, in any patent application, that is one of
the Listed SARD Patents, and that is owned by or licensed to Parent or its
Affiliates (excluding such Acquiror) prior to the closing of the Acquisition, or
(z) is an analog of a compound included in subsection (1) that is developed by
Parent or its Affiliates prior to any Acquisition (such excluded compounds,
“Acquiror SARD Compounds”).



--------------------------------------------------------------------------------

1.40 “SARD Deal” means any transaction (a) that is (i) entered into during the
period beginning on the Closing and ending ten (10) years thereafter (the
“Initial Period”) or (ii) entered into within one (1) year after the end of the
Initial Period based upon a letter of intent, term sheet or similar document
that was approved by Parent or its Affiliate and a Third Party during the
Initial Period and (b) pursuant to which Parent or its Affiliate grants, sells
or otherwise transfers to a Third Party any rights under any SARD Technology or
any rights to research, develop or commercialize any SARD Technology or SARD
Product, including a license, option, covenant not to sue, or sale of assets
with respect to any SARD Technology or SARD Product. For clarity, the sale of
all or substantially all of Parent’s stock or its assets, or a merger,
acquisition or similar transaction shall not be deemed a SARD Deal.

1.41 “SARD Product” means any product or service that (a) contains a SARD
Compound or (b) uses or incorporates any SARD Technology and is developed by
Parent or its Affiliates prior to an Acquisition. In no event shall SARD Product
mean or include any Acquiror SARD Compounds.

1.42 “SARD Technology” means any and all Intellectual Property Rights that are
(a) owned or licensed by Parent or its Affiliates as of the Effective Date or
during the term of this Agreement, but prior to the closing of any Acquisition
and (b) related to (i) degradation of the androgen receptor or any variant
thereof through competitive or non-competitive binding thereto, (ii) inhibition
of splice variants of the androgen receptor or (iii) inhibition of reactivation
or constitutive activation of the androgen receptor or any variant thereof,
including through (1) binding to the androgen receptor or variants thereof,
(2) inhibition of androgen receptor activation even when androgens are
synthesized within the cell (i.e. intratumorally), or (3) inhibition of the
synthesis, expression or activity of the androgen receptor or variants thereof
including in pathologically altered cellular environments and (c) Listed SARD
Patents or otherwise included in the Intellectual Property Rights licensed to
Parent pursuant to the UTRF SARD License Agreement or that cover any SARD
Compound. Notwithstanding the foregoing, SARD Technology shall not include any
Intellectual Property Rights owned or controlled by an Acquiror prior to the
closing of the Acquisition or developed or acquired by such Acquiror subsequent
to such closing independently of any activities of Parent and its Affiliates
(excluding such Acquiror) related to SARD Technology and SARD Compounds and
without reliance on or use of any SARD Technology or SARD Compounds (provided
that the Acquiror establishes reasonable internal safeguards designed to ensure
that such conditions of independence are satisfied).

1.43 “SARM Compound” means (a) any compound that binds competitively to the
androgen receptor at the ligand binding domain and functions, or is intended to
function, in vivo as an agonist in muscle or bone cells and as an antagonist in
prostate or seminal vesicle cells and is covered by a valid claim in any patent
that is listed in Part A of Schedule 3.12(a) of the Parent Disclosure Schedule
under the Merger Agreement or that claims priority thereto or shares priority
therewith or that arises from any of the foregoing (collectively, the “Listed
SARM Patents”) and (b) any analog of such a compound included in subsection
(a) that is developed by Parent or its Affiliates prior to any Acquisition.
Notwithstanding the foregoing, SARM Compound shall not include any compound that
is owned or controlled by an Acquiror prior to the closing of the Acquisition or
developed or acquired by such Acquiror subsequent to such closing independently
of any activities of Parent and its Affiliates (excluding such Acquiror) related
to SARM



--------------------------------------------------------------------------------

Technology and without reliance on or use of any SARM Technology, unless such
compound is covered by a valid claim in any Listed SARM Patents or is an analog
of such a compound included in subsection (a) that is developed by Parent or its
Affiliates prior to any Acquisition (such excluded compounds, “Acquiror SARM
Compounds”).

1.44 “SARM Deal” means any transaction (a) that is (i) entered into during the
Initial Period, (ii) entered into within one (1) year after the end of the
Initial Period based upon a letter of intent, term sheet or similar document
that was approved by Parent or its Affiliate and a Third Party during the
Initial Period, or (iii) entered into after the date of the Merger Agreement and
prior to the Closing and (b) pursuant to which Parent or its Affiliate grants,
sells or otherwise transfers to a Third Party any rights under any SARM
Technology or any rights to research, develop or commercialize any SARM
Technology or SARM Product, including a license, option, covenant not to sue, or
sale of assets with respect to any SARM Technology or SARM Product. For clarity,
the sale of all or substantially all of Parent’s stock or its assets, or a
merger, acquisition or similar transaction shall not be deemed a SARM Deal.

1.45 “SARM Product” means any product or service that (a) contains a SARM
Compound or (b) uses or incorporates any SARM Technology and is developed by
Parent or its Affiliates prior to an Acquisition. In no event shall SARM Product
mean or include any Acquiror SARM Compounds.

1.46 “SARM Technology” means any and all Intellectual Property Rights that are
(a) owned or licensed by Parent or its Affiliates as of the Effective Date or
during the term of this Agreement, but prior to the closing of any Acquisition
and (b) related to modulation of the activity of the androgen receptor through
selective binding to its ligand binding domain by functioning in vivo as an
agonist in muscle or bone cells and as an antagonist in prostate or seminal
vesicle cells and (c) Listed SARM Patents or otherwise included in the
Intellectual Property Rights licensed to Parent pursuant to the UTRF SARM
License Agreement. Notwithstanding the foregoing, SARM Technology shall not
include any Intellectual Property Rights owned or controlled by an Acquiror
prior to the closing of the Acquisition or developed or acquired by such
Acquiror subsequent to such closing independently of any activities of Parent
and its Affiliates (excluding the Acquiror) related to SARM Technology and SARM
Compounds and without reliance on or use of any SARM Technology or SARM
Compounds (provided that the Acquiror establishes reasonable internal safeguards
designed to ensure that such conditions of independence are satisfied).

1.47 “Third Party” means any Person other than Parent, Rights Agent or their
respective Affiliates.

1.48 “UTRF” means the University of Tennessee Research Foundation.

1.49 “UTRF SARD License Agreement” means that certain License Agreement between
UTRF and Parent, effective March 1, 2015, and amended November 11, 2015,
August 12, 2016, April 6, 2017, and October 23, 2018.

1.50 “UTRF SARM License Agreement” means that certain Consolidated, Amended, and
Restated License Agreement between UTRF and Parent, effective July 24, 2007, and
amended December 29, 2008.



--------------------------------------------------------------------------------

1.51 Rules of Construction. Except as otherwise explicitly specified to the
contrary, (a) references to a Section means a Section of this Agreement unless
another agreement is specified, (b) the word “including” (in its various forms)
means “including without limitation,” (c) references to a particular statute or
regulation include all rules and regulations thereunder and any successor
statute, rules or regulation, in each case as amended or otherwise modified from
time to time, (d) words in the singular or plural form include the plural and
singular form, respectively, (e) references to a particular Person include such
Person’s successors and assigns to the extent not prohibited by this Agreement
and (f) all references to dollars or “$” refer to United States dollars.

 

2.

CONTINGENT VALUE RIGHTS

2.1 CVRs. The CVRs represent the rights of Holders to receive contingent cash
payments pursuant to this Agreement. The initial Holders will be the holders of
Parent Common Stock as of immediately prior to the Effective Time.

2.2 Nontransferable. The CVRs may not be sold, assigned, transferred, pledged,
encumbered or in any other manner transferred or disposed of, in whole or in
part, other than through a Permitted Transfer.

2.3 No Certificate; Registration; Registration of Transfer; Change of Address;
CVR Distribution.

(a) The CVRs will not be evidenced by a certificate or other instrument.

(b) The Rights Agent will create and maintain a register (the “CVR Register”)
for the purpose of registering CVRs and transfers of CVRs as herein provided.
The CVR Register will be created, and CVRs will be distributed, pursuant to
written instructions to the Rights Agent from Parent. The CVR Register will
initially show one position for Cede & Co. representing all the shares of Parent
Common Stock held by DTC on behalf of the street holders of the shares of Parent
Common Stock held by such holders as of immediately prior to the Effective Time.
The Rights Agent will have no responsibility whatsoever directly to the street
name holders with respect to transfers of CVRs. With respect to any payments to
be made under Section 2.4(e) below, the Rights Agent will accomplish the payment
to any former street name holders of shares of Company Common Stock by sending
one lump payment to DTC. The Rights Agent will have no responsibilities
whatsoever with regard to the distribution of payments by DTC to such street
name holders.

(c) Subject to the restrictions on transferability set forth in Section 2.2,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument of transfer in form reasonably satisfactory to the Rights
Agent pursuant to its guidelines, including a guaranty of signature by an
“eligible guarantor institution” that is a member or participant in the
Securities Transfer Agents Medallion Program, duly executed by the Holder
thereof, the Holder’s attorney duly authorized in writing, the Holder’s personal
representative or the Holder’s survivor, and setting forth in reasonable detail
the circumstances relating to the transfer. Upon receipt of such written notice,
the Rights Agent will, subject to its reasonable determination that the transfer
instrument is in proper form and the transfer otherwise complies with the other
terms and



--------------------------------------------------------------------------------

conditions of this Agreement (including the provisions of Section 2.2), register
the transfer of the CVRs in the CVR Register. Parent and Rights Agent may
require payment of a sum sufficient to cover any stamp or other tax or
governmental charge that is imposed in connection with any such registration of
transfer. The Rights Agent shall have no duty or obligation to take any action
under any section of this Agreement that requires the payment by a Holder of a
CVR of applicable taxes or charges unless and until the Rights Agent is
satisfied that all such taxes or charges have been paid. All duly transferred
CVRs registered in the CVR Register will be the valid obligations of Parent and
will entitle the transferee to the same benefits and rights under this Agreement
as those held immediately prior to the transfer by the transferor. No transfer
of a CVR will be valid until registered in the CVR Register.

(d) A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the Rights Agent
will, subject to its reasonable determination that the transfer instrument is in
proper form, promptly record the change of address in the CVR Register.

(e) Parent will provide written instructions to the Rights Agent for the
distribution of CVRs to holders of Parent Common Stock as of immediately prior
to the Effective Time (the “Record Time”). In addition, from time to time
following the Record Time, Parent may provide written instructions to the Rights
Agent to issue CVRs to holders of warrants to purchase Parent Common Stock
(“Parent Warrants”) outstanding as of the Record Time, if such holders are
entitled to receive CVRs pursuant to the terms of such Parent Warrants. Subject
to the terms and conditions of this Agreement and Parent’s prompt confirmation
of the Effective Time, the Rights Agent shall effect the distribution of the
CVRs, less any applicable tax withholding, to each holder of Parent Common Stock
as of the Record Time by the mailing of a statement of holding reflecting such
CVRs.

2.4 Payment Procedures.

(a) On each anniversary of the Effective Date prior to Parent’s or its
Affiliate’s receipt of any Gross Consideration or Net Sales, Parent shall
deliver to the Holders’ Representative and Rights Agent a written statement
stating that no Gross Consideration or Net Sales have been received to date.

(b) Subsequent to any SARD Deal or SARM Deal, within sixty (60) days after the
end of each CVR Payment Period during the CVR Term, commencing with the CVR
Payment Period in which Parent or its Affiliate first receives Gross
Consideration, Parent shall deliver to the Holders’ Representative and Rights
Agent a CVR Payment Statement for such CVR Payment Period. Concurrent with the
delivery of each CVR Payment Statement, Parent shall pay the Rights Agent in
U.S. dollars an amount equal to seventy-five percent (75%) of the Net Proceeds
(if any) received in the applicable CVR Payment Period. For clarity, to the
extent that any non-cash consideration in Gross Consideration is monetized after
the end of the CVR Term, Parent will include a description of such non-cash
consideration in the CVR Payment Statement for the CVR Payment Period in which
it is received, and will make the applicable payment to the Rights Agent upon
monetization of such non-cash consideration (regardless of whether such
monetization



--------------------------------------------------------------------------------

occurs after the end of the CVR Term). For further clarity, following a SARD
Deal or a SARM Deal, any sale of SARD Products or SARM Products by the
counterparty to such SARD Deal or SARM Deal will not be included in Net Sales,
and Parent shall not be obligated to make any payments to the Rights Agent
regarding Net Sales Proceeds based on such sales (it being understood that
payments made by such counterparty to Parent or its Affiliates based on such
sales will be included in Gross Consideration).

(c) In the event that Parent or any of its Affiliates commercializes any SARD
Product or SARM Product itself, within sixty (60) days after the end of each CVR
Payment Period during the CVR Term, commencing with the CVR Payment Period in
which Parent or its Affiliate first receives Net Sales, Parent shall deliver to
the Holders’ Representative and Rights Agent a CVR Payment Statement for such
CVR Payment Period. Concurrent with the delivery of each CVR Payment Statement,
Parent shall pay the Rights Agent in U.S. dollars an amount equal to the Net
Sales Proceeds for the applicable CVR Payment Period.

(d) All payments by Parent to the Rights Agent under this Agreement shall be
made in U.S. dollars. The rate of exchange to be used in computing the amount of
currency equivalent in U.S. dollars shall be made at the average of the closing
exchange rates reported in The Wall Street Journal (U.S., Eastern Edition) for
the first, middle and last Business Days of the applicable CVR Payment Period.

(e) The Rights Agent will promptly, and in any event within ten (10) Business
Days after receipt of a CVR Payment Statement under Section 2.4(b) or (c), send
each Holder at its registered address a copy of such statement. If the Rights
Agent also receives any payment under Section 2.4(b) or (c) (each, a “CVR
Payment”), then within ten (10) Business Days after the receipt of each CVR
Payment, the Rights Agent will also pay to each Holder, by check mailed to the
address of each Holder as reflected in the CVR Register as of the close of
business on the date of the receipt of the CVR Payment Statement, such Holder’s
Payment Amount.

(f) Parent shall be entitled to deduct or withhold, or cause the Rights Agent to
deduct or withhold, from any amount otherwise payable to a Holder pursuant to
Section 2.4(e) such amounts as may be required to be deducted or withheld
therefrom under the Code, the Treasury Regulations thereunder, or any other
applicable Tax Law, or as may be determined by Parent. Prior to making any such
Tax withholdings or causing any such Tax withholdings to be made with respect to
any Holder, Parent shall instruct the Rights Agent to solicit from such Holder
an IRS Form W-9 or other applicable Tax form within a reasonable amount of time
and such Holder shall promptly provide any necessary Tax forms (including an IRS
Form W-9 or an applicable IRS Form W-8) in order to avoid or reduce such
withholding amounts. To the extent such amounts are so deducted or withheld,
such amounts shall be treated for all purposes under this Agreement as having
been paid to the person to whom such amounts would otherwise have been paid, and
prior to the 15th day of February in the year following any payment of such
taxes by Parent or the Rights Agent, Parent shall deliver (or shall cause the
Rights Agent to deliver) to the Person to whom such amounts would otherwise have
been paid the original Form 1099 or other reasonably acceptable evidence of such
withholding.



--------------------------------------------------------------------------------

(g) Any portion of any CVR Payment that remains undistributed to the Holders six
(6) months after the CVR Payment is received by the Rights Agent from the
Parent, provided that the Rights Agent has fully complied with Section 2.4(e),
will be delivered by the Rights Agent to Parent, upon demand, and any Holder
will thereafter look only to Parent for payment of its share of such returned
CVR Payment, without interest, but such Holder will have no greater rights
against Parent than those accorded to general unsecured creditors of Parent
under applicable law.

(h) Neither Parent nor the Rights Agent will be liable to any person in respect
of any Payment Amount delivered to a public official pursuant to any applicable
abandoned property, escheat or similar law. If, despite Parent’s and/or the
Rights Agent’s commercially reasonable efforts to deliver a Payment Amount to
the applicable Holder, such Payment Amount has not been paid immediately prior
to the date on which such Payment Amount would otherwise escheat to or become
the property of any Governmental Entity, any such Payment Amount will, to the
extent permitted by applicable law, become the property of Parent, free and
clear of all claims or interest of any person previously entitled thereto. In
addition to and not in limitation of any other indemnity obligation herein,
Parent agrees to indemnify and hold harmless Rights Agent with respect to any
liability, penalty, cost or expense Rights Agent may incur or be subject to in
connection with transferring such property to Parent.

(i) For the avoidance of doubt, as between Parent, Rights Agent and the Holders,
Parent shall have sole responsibility for making all payments due pursuant to
the UTRF SARD License Agreement and the UTRF SARM License Agreement. The CVR
Payments shall be in addition to, and not in lieu of, any such payments.

2.5 No Voting, Dividends or Interest; No Equity or Ownership Interest in Parent.

(a) The CVRs will not have any voting or dividend rights, and interest will not
accrue on any amounts payable on the CVRs to any Holder.

(b) The CVRs will not represent any equity or ownership interest in Parent or in
any constituent company to the Merger.

(c) Each Holder acknowledges and agrees to the appointment and authority of the
Holders’ Representative to act as the exclusive representative, agent and
attorney-in-fact of such Holder and all Holders as set forth in this Agreement.
Each Holder agrees that such Holder will not challenge or contest any action,
inaction, determination or decision of the Holders’ Representative or the
authority or power of the Holders’ Representative and will not threaten, bring,
commence, institute, maintain, prosecute or voluntarily aid any action, which
challenges the validity of or seeks to enjoin the operation of any provision of
this Agreement, including, without limitation, the provisions related to the
authority of the Holders’ Representative to act on behalf of such Holder and all
Holders as set forth in this Agreement.

2.6 Ability to Abandon CVR. A Holder may at any time, at such Holder’s option,
abandon all of such Holder’s remaining rights in a CVR by transferring such CVR
to Parent without consideration therefor. Nothing in this Agreement is intended
to prohibit Parent or its Affiliates from offering to acquire CVRs for
consideration in its sole discretion.



--------------------------------------------------------------------------------

3.

THE RIGHTS AGENT

3.1 Certain Duties and Responsibilities. The Rights Agent will not have any
liability for any actions taken or not taken in connection with this Agreement,
except to the extent of its willful misconduct, bad faith or gross negligence
(in each case as determined by a final, non-appealable decision of a court of
competent jurisdiction).

3.2 Certain Rights of Rights Agent. The Rights Agent undertakes to perform such
duties and only such duties as are specifically set forth in this Agreement, and
no implied covenants or obligations will be read into this Agreement against the
Rights Agent. In addition:

(a) the Rights Agent may rely and will be protected and held harmless by Parent
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b) whenever the Rights Agent will deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Rights Agent may rely upon an Officer’s Certificate, which certificate shall be
full authorization and protection to the Rights Agent, and the Rights Agent
shall, in the absence of bad faith, gross negligence or willful misconduct on
its part (in each case as determined by a final, non-appealable decision of a
court of competent jurisdiction), incur no liability and be held harmless by
Parent for or in respect of any action taken, suffered or omitted to be taken by
it under the provisions of this Agreement in reliance upon such certificate;

(c) the Rights Agent may engage and consult with counsel of its selection and
the advice of such counsel or any opinion of counsel will be full and complete
authorization and protection and shall be held harmless by Parent in respect of
any action taken, suffered or omitted by it hereunder in the absence of bad
faith and in reliance thereon;

(d) the permissive rights of the Rights Agent to do things enumerated in this
Agreement will not be construed as a duty;

(e) the Rights Agent will not be required to give any note or surety in respect
of the execution of such powers or otherwise in respect of the premises;

(f) the Rights Agent shall not be liable for or by reason of, and shall be held
harmless by Parent with respect to any of the statements of fact or recitals
contained in this Agreement or be required to verify the same, but all such
statements and recitals are and shall be deemed to have been made by the Parent
only;

(g) the Rights Agent will have no liability and shall be held harmless by Parent
in respect of the validity of this Agreement or the execution and delivery
hereof (except the due execution and delivery hereof by the Rights Agent and the
enforceability of this Agreement against the Rights Agent assuming the due
execution and delivery hereof by Parent); nor shall it be responsible for any
breach by the Parent or any other Person of any covenant or condition contained
in this Agreement;



--------------------------------------------------------------------------------

(h) Parent agrees to indemnify Rights Agent for, and hold Rights Agent harmless
against, any loss, liability, damage, claim, judgment, fine, penalty, claim,
demands, suits or expense (including the reasonable expenses and counsel fees
and other disbursements) arising out of or in connection with Rights Agent’s
preparation, delivery, negotiation, amendment, administration and execution of
this Agreement and the exercise and performance of its duties hereunder,
including the costs and expenses of defending Rights Agent against any claims,
charges, demands, suits or loss, unless such loss has been determined by a
final, non-appealable order of a court of competent jurisdiction to be a result
of Rights Agent’s gross negligence, bad faith or willful or intentional
misconduct;

(i) Notwithstanding anything in this Agreement to the contrary, any liability of
the Rights Agent under this Agreement will be limited to the amount of annual
fees (but not reimbursed expenses) paid by the Parent to the Rights Agent during
the twelve (12) months immediately preceding the event for which recovery from
the Rights Agent is being sought;

(j) Rights Agent shall not be liable for special, punitive, indirect, incidental
or consequential loss or damages of any kind whatsoever (including, without
limitation, lost profits), even if the Rights Agent has been advised of the
likelihood of such loss or damages, and regardless of the form of action;

(k) Parent agrees (i) to pay the fees and expenses of the Rights Agent in
connection with this Agreement as agreed upon in writing by the Rights Agent and
Parent on or prior to the date hereof, and (ii) to reimburse the Rights Agent
for all taxes and governmental charges, reasonable expenses and other charges of
any kind and nature incurred by the Rights Agent in the execution of this
Agreement (other than taxes imposed on or measured by the Rights Agent’s net
income and franchise or similar taxes imposed on it). The Rights Agent will also
be entitled to reimbursement from Parent for all reasonable and necessary
out-of-pocket expenses paid or incurred by it in connection with the
administration by the Rights Agent of its duties hereunder;

(l) No provision of this Agreement shall require the Rights Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of its rights if there shall
be reasonable grounds for believing that repayment of such funds or adequate
indemnification against such risk or liability is not reasonably assured to it;

(m) Parent agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required or
requested by the Rights Agent for the carrying out or performing by the Rights
Agent of the provisions of this Agreement;

(n) The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys or agents, and the Rights Agent shall not be answerable or accountable
for any act, omission, default, neglect or misconduct of any such attorneys or
agents or for any loss to the Parent, to the holders of the CVRs or any other
Person resulting from any such act, omission, default, neglect or



--------------------------------------------------------------------------------

misconduct, absent gross negligence or bad faith in the selection and continued
employment thereof (which gross negligence or bad faith must be determined by a
final, non-appealable judgment of a court of competent jurisdiction);

(o) Unless otherwise specifically prohibited by the terms of this Agreement, the
Rights Agent and any stockholder, affiliate, member, director, officer, agent,
representative or employee of the Rights Agent may buy, sell or deal in any of
the securities of the Parent or become pecuniarily interested in any transaction
in which the Parent may be interested, or contract with or lend money to the
Parent or otherwise act as fully and freely as though it were not the Rights
Agent under this Agreement. Nothing herein shall preclude the Rights Agent or
any such stockholder, affiliate, director, member, officer, agent,
representative or employee from acting in any other capacity for the Parent or
for any other Person;

(p) The Rights Agent shall act hereunder solely as agent for the Parent and it
shall not assume any obligations or relationship of agency or trust with any of
the Holders or the Holder’s Representative;

(q) The Rights Agent shall not be deemed to have knowledge of any event of which
it was supposed to receive notice thereof hereunder, and the Rights Agent shall
be fully protected and shall incur no liability for failing to take action in
connection therewith, unless and until it has received such notice in writing;

(r) The Rights Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any Holder with respect to any action or
default by the Parent, including, without limiting the generality of the
foregoing, any duty or responsibility to initiate or attempt to initiate any
proceedings at law or otherwise or to make any demand upon the Parent; and

(s) The provisions under this Section 3.2 shall survive the expiration of the
CVRs and the termination of this Agreement and the resignation, replacement or
removal of the Rights Agent. The costs and expenses incurred in enforcing this
right of indemnification shall be paid by the Parent.

3.3 Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by giving written notice thereof to
Parent specifying a date when such resignation will take effect, which notice
will be sent at least thirty (30) days prior to the date so specified. Parent
has the right to remove Rights Agent at any time by notice specifying a date
when such removal will take effect. Such notice of removal will be given by
Parent to Rights Agent, which notice will be sent at least thirty (30) days
prior to the date so specified.

(b) If the Rights Agent provides notice of its intent to resign, is removed or
becomes incapable of acting, Parent, by a Board Resolution, will as soon as is
reasonably possible appoint a qualified successor Rights Agent who, unless
otherwise consented to in writing by the Holders’ Representative, shall be a
stock transfer agent of national reputation or the corporate trust department of
a commercial bank. The successor Rights Agent so appointed will, forthwith upon



--------------------------------------------------------------------------------

its acceptance of such appointment in accordance with Section 3.4, become the
successor Rights Agent.

(c) Parent will give notice of each resignation and each removal of a Rights
Agent and each appointment of a successor Rights Agent by mailing written notice
of such event by first-class mail to the Holders as their names and addresses
appear in the CVR Register. Each notice will include the name and address of the
successor Rights Agent. If Parent fails to send such notice within ten days
after acceptance of appointment by a successor Rights Agent, the successor
Rights Agent will cause the notice to be mailed at the expense of Parent.

3.4 Acceptance of Appointment by Successor. Every successor Rights Agent
appointed hereunder will execute, acknowledge and deliver to Parent and to the
retiring Rights Agent an instrument accepting such appointment and a counterpart
of this Agreement, and thereupon such successor Rights Agent, without any
further act, deed or conveyance, will become vested with all the rights, powers,
trusts and duties of the retiring Rights Agent. On request of Parent or the
successor Rights Agent, the retiring Rights Agent will execute and deliver an
instrument transferring to the successor Rights Agent all the rights (except
such rights of predecessor rights agent which survive pursuant to Section 3.3 of
this Agreement), powers and trusts of the retiring Rights Agent.

 

4.

COVENANTS

4.1 List of Holders. Parent will furnish or cause to be furnished to the Rights
Agent in such form as Parent receives from Parent’s transfer agent (or other
agent performing similar services for Parent), the names and addresses of the
Holders within ten (10) Business Days of the Effective Time.

4.2 Payment. If any CVR Payment is due under Section 2.4(b) or (c), Parent will
deposit the CVR Payment with the Rights Agent for payment to the Holders in
accordance with Section 2.4(e).

4.3 Commercially Reasonable Efforts.

(a) Subsequent to the Effective Date, Parent shall undertake such additional
preclinical studies as it deems to be appropriate, in its sole discretion, to
determine if further development of any of the SARD Compounds will be undertaken
by Parent. In the event that Parent reasonably determines based on such studies
that it is commercially viable or reasonable to continue the development of one
or more SARD Compounds, it shall, or shall cause its Affiliates or any licensees
to, use Commercially Reasonable Efforts to, during the CVR Term, develop one or
more SARD Compounds. In the event that Parent reasonably determines at any time
following the conclusion of such studies (as determined by a majority vote of
Parent’s Board of Directors (which Board of Directors may include one or more
GTx Board Members, to the extent one or more GTx Board Members are serving on
the Parent’s Board of Directors at the time of such determination)), that
further development of SARD Compounds or SARD Products is not commercially
viable or reasonable, Parent shall provide written notice to the Rights Agent of
such determination and Parent shall have no further obligations under this
Section 4.3(a). Thereafter, Parent shall use Commercially Reasonable Efforts to
maintain and divest the SARD Technology,



--------------------------------------------------------------------------------

SARD Compounds and SARD Products; provided that such obligation will terminate
upon a determination by the Parent’s Board of Directors (as determined by a
majority vote of Parent’s Board of Directors (which Board of Directors may
include one or more GTx Board Members, to the extent one or more GTx Board
Members are serving on the Parent’s Board of Directors at the time of such
determination)) that it would no longer be commercially reasonable to expend any
efforts to divest the SARD Technology, SARD Compounds and SARD Products.

(b) Parent shall have no obligations to develop any SARM Technology, SARM
Compounds or SARM Products. Parent shall use Commercially Reasonable Efforts to
maintain and divest the SARM Technology, SARM Compounds and SARM Products;
provided that such obligation will terminate upon a determination by the
Parent’s Board of Directors (as determined by a majority vote of Parent’s Board
of Directors (which Board of Directors may include one or more GTx Board
Members, to the extent one or more GTx Board Members are serving on the Parent’s
Board of Directors at the time of such determination)) that it would no longer
be commercially reasonable to expend any efforts to divest the SARM Technology,
SARM Compounds and SARM Products.

4.4 Books and Records. Parent shall, and shall cause its Affiliates to, keep
true, complete and accurate records in sufficient detail to enable the Holders
and their consultants or professional advisors to confirm the applicable Payment
Amount payable to each Holder hereunder in accordance with the terms specified
in this Agreement.

4.5 Audits.

(a) Upon the written request of the Holders’ Representative provided to Parent
not less than forty-five (45) days in advance (such request not to be made more
than once in any twelve (12) month period), Parent shall permit, and shall cause
its Affiliates to permit, the Independent Accountant to have access during
normal business hours to such of the records of Parent or its Affiliates as may
be reasonably necessary to determine the accuracy of the Net Proceeds and/or Net
Sales Proceeds reported by Parent. Parent shall, and shall cause to its
Affiliates to, furnish to the Independent Accountant such access, work papers
and other documents and information reasonably necessary for the Independent
Accountant to calculate and verify the Net Proceeds and/or Net Sales Proceeds;
provided that Parent may, and may cause its Affiliates to, redact documents and
information not relevant for such calculation pursuant to this Section 4.7. The
Independent Accountant shall disclose to Parent and the Holders’ Representative
any matters directly related to its findings to the extent reasonably necessary
to verify the Net Proceeds and/or Net Sales Proceeds.

(b) If the Independent Accountant concludes that a CVR Payment that was properly
due was not paid to the Rights Agent, or that any CVR Payment made was in an
amount less than the amount due, Parent shall pay the CVR Payment or
underpayment thereof to the Rights Agent for further distribution to the Holders
plus interest on such amount at the “prime rate” as published in The Wall Street
Journal or similar reputable data source from time to time, calculated from when
the full CVR Payment should have been paid to the date of actual payment (such
amount including interest being the “CVR Shortfall”). The CVR Shortfall shall be
paid within ten (10) Business Days after the date the Independent Accountant
delivers to Parent and the



--------------------------------------------------------------------------------

Holders’ Representative the Independent Accountant’s written report. The
decision of the Independent Accountant shall be final, conclusive and binding on
Parent and the Holders, shall be non-appealable and shall not be subject to
further review. The fees charged by the Independent Accountant shall be paid by
the Holders’ Representative; provided, however, that if the Independent
Accountant concludes that Parent has underreported or underpaid any CVR Payment
by more than ten percent (10%), the fees charged by such Independent Accountant
shall be paid by Parent.

(c) Each Person seeking to receive information from Parent in connection with a
review pursuant to Section 4.5 or this Section 4.7 shall enter into, and shall
cause its accounting firm to enter into, a reasonable and mutually satisfactory
confidentiality agreement with Parent or any controlled Affiliate obligating
such party to retain all such information disclosed to such party in confidence
pursuant to such confidentiality agreement.

 

5.

AMENDMENTS

5.1 Amendments without Consent of Holders.

(a) Without the consent of any Holders or the Holders’ Representative, Parent,
when authorized by a Board Resolution, at any time and from time to time, and
the Rights Agent may enter into one or more amendments hereto, solely to
evidence the succession of another Person to Parent and the assumption by such
successor of the covenants of Parent herein as provided in Section 7.3.

(b) Without the consent of any Holders, Parent, when authorized by a Board
Resolution and the Rights Agent, in the Rights Agent’s sole and absolute
discretion, at any time and from time to time, may enter into one or more
amendments hereto, solely for any of the following purposes:

(i) to evidence the succession of another Person as a successor Rights Agent and
the assumption by such successor of the covenants and obligations of the Rights
Agent herein;

(ii) to add to the covenants of Parent such further covenants, restrictions,
conditions or provisions as Parent and the Rights Agent consider to be for the
protection of the Holders; provided that, in each case, such provisions do not
adversely affect the interests of the Holders;

(iii) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement; provided that, in each case, such provisions do not adversely affect
the interests of the Holders;

(iv) as may be necessary or appropriate to ensure that the CVRs are not subject
to registration under the Securities Act or the Exchange Act;



--------------------------------------------------------------------------------

(v) to reduce the number of CVRs, in the event any Holder agrees to renounce
such Holder’s rights under this Agreement in accordance with Section 7.4 or to
transfer such CVRs to Parent pursuant to Section 2.6;

(vi) to increase the number of CVRs, solely for the purpose of distribution to
holders of Parent Warrants pursuant to their terms; or

(vii) any other amendments hereto for the purpose of adding, eliminating or
changing any provisions of this Agreement, unless such addition, elimination or
change is adverse to the interests of the Holders.

(c) Promptly after the execution by Parent and the Rights Agent of any amendment
pursuant to the provisions of this Section 5.1, Parent will mail (or cause the
Rights Agent to mail) a notice thereof by first class mail to each Holder at its
address as it appears on the CVR Register, setting forth such amendment. The
failure to deliver such notice, or any defect in such notice, shall not impair
or affect the validity of such amendment to this Agreement.

5.2 Amendments with Consent of Holders.

(a) Subject to Section 5.1 (which amendments pursuant to Section 5.1 may be made
without the consent of the Holders), with the consent of the Acting Holders,
whether evidenced in writing or taken at a meeting of the Holders, Holders’
Representative, Parent, when authorized by a Board Resolution, and the Rights
Agent may enter into one or more amendments hereto for the purpose of adding,
eliminating or changing any provisions of this Agreement, even if such addition,
elimination or change is materially adverse to the interest of the Holders,
including any amendment to effect any of the following:

(i) modify in a manner adverse to the Holders (A) any provision contained herein
with respect to the termination of this Agreement or the CVRs, (B) the time for,
and amount of, any payment to be made to the Holders pursuant to this Agreement,
or (C) the definitions of Net Proceeds or Net Sales Proceeds, including related
definitions, such as Gross Consideration, Permitted Deductions, SARD Deal, SARD
Technology, SARD Compound, SARD Product, SARM Deal, SARM Technology, SARM
Compound and SARM Product;

(ii) reduce the number of CVRs (except as provided in Section 5.1(b)(v)); or

(iii) modify any provisions of this Section 5.2, except to increase the
percentage of Holders from whom consent is required or to provide that certain
provisions of this Agreement cannot be modified or waived without the consent of
the Holder of each outstanding CVR affected thereby.

(b) Promptly after the execution by Parent, the Holders’ Representative and the
Rights Agent of any amendment pursuant to the provisions of this Section 5.2,
Parent will mail (or cause the Rights Agent to mail) a notice thereof by first
class mail to each Holder at its address as it appears on the CVR Register,
setting forth such amendment. The failure to deliver such notice,



--------------------------------------------------------------------------------

or any defect in such notice, shall not impair or affect the validity of such
amendment to this Agreement.

5.3 Execution of Amendments. In executing any amendment permitted by this
Section 5, the Rights Agent will be entitled to receive, and will be fully
protected in relying upon, an opinion of counsel selected by Parent stating that
the execution of such amendment is authorized or permitted by this Agreement.
The Rights Agent may, but is not obligated to, enter into any such amendment
that affects the Rights Agent’s own rights, privileges, covenants or duties
under this Agreement or otherwise. No supplement or amendment to this Agreement
shall be effective unless duly executed by the Rights Agent.

5.4 Effect of Amendments. Upon the execution of any amendment under this
Section 5, this Agreement will be modified in accordance therewith, such
amendment will form a part of this Agreement for all purposes and every Holder
will be bound thereby.

 

6.

HOLDERS’ REPRESENTATIVE

6.1 Appointment of Holders’ Representative. To the extent valid and binding
under applicable law, the Holders’ Representative is hereby appointed,
authorized and empowered to be the exclusive representative, agent and
attorney-in-fact of each Holder, with full power of substitution, to make all
decisions and determinations and to act (or not act) and execute, deliver and
receive all agreements, documents, instruments and consents on behalf of and as
agent for each Holder at any time in connection with, and that may be necessary
or appropriate to accomplish the intent and implement the provisions of this
Agreement and to facilitate the consummation of the transactions contemplated
hereby, including without limitation for purposes of (i) negotiating and
settling, on behalf of the Holders, any dispute that arises under this Agreement
after the Effective Time, (ii) confirming the satisfaction of Parent’s
obligations under this Agreement and (iii) negotiating and settling matters with
respect to the amounts to be paid to the Holders pursuant to this Agreement.

6.2 Authority. To the extent valid and binding under applicable law, the
appointment of the Holders’ Representative by the Holders upon the Effective
Time is coupled with an interest and may not be revoked in whole or in part
(including, without limitation, upon the death or incapacity of any
stockholder). Subject to the prior qualifications, such appointment shall be
binding upon the heirs, executors, administrators, estates, personal
representatives, officers, directors, security holders, successors and assigns
of each Holder. To the extent valid and binding under applicable law, all
decisions of the Holders’ Representative shall be final and binding on all
Holders. Parent and the Rights Agent shall be entitled to rely upon, without
independent investigation, any act, notice, instruction or communication from
the Holders’ Representative and any document executed by the Holders’
Representative on behalf of any Holder and shall be fully protected in
connection with any action or inaction taken or omitted to be taken in reliance
thereon, absent willful misconduct by Parent or the Rights Agent (as such
willful misconduct is determined by a final, non-appealable judgment of a court
of competent jurisdiction). The Holders’ Representative shall not be responsible
for any loss suffered by, or liability of any kind to, the Holders arising out
of any act done or omitted by the Holders’ Representative in connection with



--------------------------------------------------------------------------------

the acceptance or administration of the Holders’ Representative’s duties
hereunder, unless such act or omission involves gross negligence or willful
misconduct.

6.3 Successor Holders’ Representative. The Holders’ Representative may be
removed for any reason or no reason by written consent of the Acting Holders. In
the event that the Holders’ Representative dies, becomes unable to perform his
or her responsibilities hereunder or resigns or is removed from such position,
the Acting Holders shall be authorized to and shall select another
representative to fill such vacancy and such substituted representative shall be
deemed to be the Holders’ Representative for all purposes of this Agreement. The
newly-appointed Holders’ Representative shall notify Parent, the Rights Agent
and any other appropriate Person in writing of his or her appointment, provide
evidence that the Acting Holders approved such appointment and provide
appropriate contact information for purposes of this Agreement. Parent and the
Rights Agent shall be entitled to rely upon, without independent investigation,
the identity and validity of such newly-appointed Holders’ Representative as set
forth in such written notice. In the event that within 30 days after the
Holders’ Representative dies, becomes unable to perform his or her
responsibilities hereunder or resigns or is removed from such position, no
successor Holders’ Representative has been so selected, Parent shall cause the
Rights Agent to notify the Person holding the largest quantity of the
outstanding CVRs (and who is not Parent or, to the Rights Agent’s actual
knowledge, any Affiliate of Parent) that such Person is the successor Holders’
Representative, and such Person shall be the successor Holders’ Representative
hereunder. If such Person notifies the Rights Agent in writing that such Person
declines to serve, the Rights Agent shall forthwith notify the Person holding
the next-largest quantity of the outstanding CVRs (and who is not Parent or, to
the Rights Agent’s actual knowledge, any Affiliate of Parent) that such
next-largest-quantity Person is the successor Holders’ Representative, and such
next-largest-quantity Person shall be the successor Holders’ Representative
hereunder. (And so on, to the extent as may be necessary.) The Holders are
intended third party beneficiaries of this Section 6.3. If a successor Holders’
Representative is not appointed pursuant to the preceding procedure within 60
days after the Holders’ Representative dies, becomes unable to perform his or
her responsibilities hereunder or resigns or is removed from such position,
Parent shall appoint a successor Holders’ Representative.

6.4 Termination of Duties and Obligations. The Holders’ Representative’s duties
and obligations under this Agreement shall survive until no CVRs remain
outstanding or until this Agreement expires or is terminated pursuant to
Section 7.7(b), whichever is earlier.

 

7.

OTHER PROVISIONS OF GENERAL APPLICATION

7.1 Notices to Rights Agent, Parent and Holders’ Representative. All notices and
other communications hereunder shall be in writing and shall be deemed to have
been duly delivered and received hereunder (a) one Business Day after being sent
for next Business Day delivery, fees prepaid, via a reputable international
overnight courier service, (b) upon delivery in the case of delivery by hand, or
(c) on the date delivered if sent by email (with a written or electronic
confirmation of delivery) prior to 5:00 p.m. Pacific time, otherwise on the next
succeeding Business Day, in each case to the intended recipient as set forth
below:

If to the Rights Agent, to it at:



--------------------------------------------------------------------------------

Computershare Inc.

480 Washington Boulevard

Jersey City, NJ, 07310

Attn: Legal Department

With a copy to:

Computershare Inc.

480 Washington Blvd, 29th Floor

Jersey City, NJ, 07310

Attn: Corp Actions Relationship Manager

Or

Computershare Inc.

150 Royall Street, 2nd Floor

Canton, MA 02021

Attn: Corp Actions Relationship Manager

If to Parent, to it at:

GTX, Inc.

12230 El Camino Real, Ste 300

San Diego, California 92130

Attn: James Breitmeyer, President & CEO

Fax: (858) 408-3010

With a copy to:

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Attention: Cheston J. Larson

Email: cheston.larson@lw.com

If to the Holders’ Representative, to him at:

Marc S. Hanover

5597 St. Joseph Fairway

Memphis, TN 38120

With a copy to:

Henry P. Doggrell

495 Tennessee Street

Apt. 701



--------------------------------------------------------------------------------

Memphis, TN 38103

The Rights Agent, Parent or the Holders’ Representative may specify a different
address or electronic mail address by giving notice in accordance with this
Section 7.1.

7.2 Notice to Holders. Where this Agreement provides for notice to Holders, such
notice will be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at the Holder’s address as it appears in the CVR Register, not
later than the latest date, and not earlier than the earliest date, if any,
prescribed for the giving of such notice. In any case where notice to Holders is
given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder will affect the sufficiency of such
notice with respect to other Holders.

7.3 Parent Successors and Assigns; Merger of Rights Agent.

(a) Parent may not assign this Agreement without the prior written consent of
the Holders’ Representative, provided that (a) Parent may assign, in its sole
discretion and without the consent of any other party, any or all of its rights,
interests and obligations hereunder to one or more direct or indirect
wholly-owned subsidiaries of Parent (each, an “Assignee”) provided that the
Assignee agrees to assume and be bound by all of the terms of this Agreement;
provided, however, that in connection with any assignment to an Assignee, Parent
shall, and shall agree to, remain liable for the performance by such Assignee of
all obligations of Parent hereunder, with such Assignee substituted for Parent
under this Agreement, and (b) Parent may assign this Agreement in its entirety
without the consent of any other party to its successor in interest in
connection with the sale of all or substantially all of its assets or of its
stock, or in connection with a merger, acquisition or similar transaction (such
successor in interest, the “Acquiror”, and such transaction, the “Acquisition”).
This Agreement will be binding upon, inure to the benefit of and be enforceable
by Parent’s successors, acquirers and each Assignee. Each reference to “Parent”
in this Agreement shall be deemed to include Parent’s successors, acquirers and
all Assignees. Each of Parent’s successors, acquirers and assigns shall
expressly assume by an instrument supplemental hereto, executed and delivered to
the Rights Agent, the due and punctual payment of the CVR Payments and the due
and punctual performance and observance of all of the covenants and obligations
of this Agreement to be performed or observed by Parent.

(b) Any Person into which the Rights Agent or any successor Rights Agent may be
merged or with which it may be consolidated, or any Person resulting from any
merger or consolidation to which the Rights Agent or any successor Rights Agent
shall be a party, or any Person succeeding to the stock transfer or other
shareholder services business of the Rights Agent or any successor Rights Agent,
shall be the successor to the Rights Agent under this Agreement without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided that such Person would be eligible for appointment as a
successor Rights Agent under the provisions of the Agreement. The purchase of
all or substantially all of the Rights Agent’s assets employed in the
performance of transfer agent activities shall be deemed a merger or
consolidation for purposes of this Section 7.3(b).



--------------------------------------------------------------------------------

7.4 Benefits of Agreement. Nothing in this Agreement, express or implied, will
give to any Person (other than the Rights Agent, Parent, Parent’s successors and
assignees, and the Holders) any benefit or any legal or equitable right, remedy
or claim under this Agreement or under any covenant or provision herein
contained, all such covenants and provisions being for the sole benefit of the
Rights Agent, Parent, Parent’s successors and assignees, and the Holders. The
rights of Holders are limited to those expressly provided in this Agreement and
the Merger Agreement. Notwithstanding anything to the contrary contained herein,
any Holder may agree to renounce, in whole or in part, such Holder’s rights
under this Agreement by written notice to the Rights Agent and Parent, which
notice, if given, shall be irrevocable. In such event, such Holder’s CVRs will
not be included for determining the Payment Amounts to all other Holders.

7.5 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of such invalid or
unenforceable provision; provided, however, that if such excluded provision
shall affect the rights, immunities, liabilities, duties or obligations of the
Rights Agent, the Rights Agent shall be entitled to resign immediately upon
written notice to the Parent.

7.6 Counterparts and Signature. This Agreement may be executed in two or more
counterparts (including by electronic scan delivered by electronic mail), each
of which shall be deemed an original but all of which together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties hereto and delivered to the
other Party, it being understood that the Parties need not sign the same
counterpart.

7.7 Termination.

(a) This Agreement will expire and be of no force or effect, the Parties hereto
will have no liability hereunder (other than with respect to monies due and
owing by Parent to Rights Agent or any other rights of the Rights Agent which
expressly survive the termination of this Agreement), and no additional payments
will be required to be made, upon the payment of the full amount of all CVR
Payments to the Rights Agent and the payment of the full amount of all Payment
Amounts to the Holders by the mailing by the Rights Agent of each applicable
Payment Amount to each Holder at the address reflected in the CVR Register.

(b) This Agreement will terminate automatically upon termination of the Merger
Agreement prior to the Effective Time.

7.8 Funds. All funds received by the Rights Agent under this Agreement that are
to be distributed or applied by the Rights Agent in the performance of services
hereunder (the “Funds”) shall be held by the Rights Agent as agent for the
Parent and deposited in one or more bank accounts to be maintained by the Rights
Agent in its name as agent for the Parent. Until paid pursuant to the terms of
this Agreement, the Rights Agent will hold the Funds through such accounts in:
deposit accounts of commercial banks with Tier 1 capital exceeding $1 billion or
with



--------------------------------------------------------------------------------

an average rating above investment grade by S&P (LT Local Issuer Credit Rating),
Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating)
(each as reported by Bloomberg Finance L.P.). The Rights Agent shall have no
responsibility or liability for any diminution of the Funds that may result from
any deposit made by the Rights Agent in accordance with this paragraph,
including any losses resulting from a default by any bank, financial institution
or other Third Party. The Rights Agent may from time to time receive interest,
dividends or other earnings in connection with such deposits. The Rights Agent
shall not be obligated to pay such interest, dividends or earnings to the
Parent, any Holder or any other party.

7.9 Entire Agreement. Notwithstanding the reference to any other agreement
hereunder, this Agreement contains the entire understanding of the parties
hereto and thereto with reference to the transactions and matters contemplated
hereby and thereby and supersedes all prior agreements, written or oral, among
the parties with respect hereto and thereto. If and to the extent that any
provision of this Agreement is inconsistent or conflicts with the Merger
Agreement, this Agreement will govern and control.

7.10 Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. In any action or proceeding between the Parties arising out of or relating
to this Agreement, each Party: (a) irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the Court of Chancery of the
State of Delaware or, to the extent such court does not have subject matter
jurisdiction, the United States District Court for the District of Delaware or,
to the extent that neither of the foregoing courts has jurisdiction, the
Superior Court of the State of Delaware; (b) agrees that all claims in respect
of such action or proceeding shall be heard and determined exclusively in
accordance with clause (a) of this Section 7.9; (c) waives any objection to
laying venue in any such action or proceeding in such courts; (d) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over any party; (e) agrees that service of process upon such party in any such
action or proceeding shall be effective if notice is given in accordance with
Section 7.1 of this Agreement; and (f) irrevocably and unconditionally waives
the right to trial by jury.

{Remainder of page intentionally left blank}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Contingent Value Rights
Agreement to be executed on its behalf by its duly authorized officers, and the
Holders’ Representative has executed this Contingent Value Rights Agreement, as
of the day and year first above written.

 

GTX, INC.

By:  

/s/ Henry Doggrell

Name:   Henry Doggrell Title:   Vice President, Chief Legal Officer and
Secretary

 

COMPUTERSHARE INC.

By:  

/s/ Colin Ekeogu

Name:   Colin Ekeogu Title:   Manager, Corporate Actions

 

COMPUTERSHARE TRUST COMPANY, N.A.

By:  

/s/ Colin Ekeogu

Name:   Colin Ekeogu Title:   Manager, Corporate Actions

 

MARC S. HANOVER

By:  

/s/ Marc S. Hanover